                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


QUINTON SETTLES                                                       PETITIONER
ADC #160480

V.                      CASE NO. 4:19-CV-638-BRW-BD

DEXTER PAYNE, Director,
Arkansas Division of Correction                                      RESPONDENT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED, this 30th day of December, 2019.



                                          Billy Roy Wilson_________________
                                          UNITED STATES DISTRICT JUDGE
